Order entered November 4, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00604-CR

                           ALAN LEE WASHINGTON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-1257841-R

                                            ORDER
        The record before the Court does not contain the trial court’s certification of appellant’s

right to appeal. Accordingly, we ORDER the trial court to prepare and file, within FIFTEEN

DAYS of the date of this order, a certification of appellant’s right to appeal that accurately

reflects the trial court proceedings. See TEX. R. APP. P. 25.2(a), (d); Cortez v. State, 420 S.W.3d
803 (Tex. Crim. App. 2013).

       We ORDER court reporter Mary Snider to file, within FIFTEEN DAYS of the date of

this order, a supplemental record containing State’s Exhibit nos. 1, 48, 87, and 95.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Mark Stoltz, Presiding Judge, 265th Judicial District Court; Mary Snider, official
court reporter, 265th Judicial District Court; Gary Fitzsimmons, Dallas County District Clerk;

and to counsel for all parties.


                                                  /s/    LANA MYERS
                                                         JUSTICE